DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,597,755. Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Claims 1, 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,835,641. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent ‘641 recites a porous material comprising levels of interconnected pores, in each level of pore, the pore walls are formed of pores of the next smaller level of pores. Additionally, claim 1 of Patent ‘641 recites pore size ranges for each level which lie within the ranges of instant claim 3, and claim 3 of Patent ‘641 is substantially identical to instant claim 6.
Claims 1, 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,822,283. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent ‘283 recites a porous material comprising levels of interconnected pores, in each level of pore, the pore walls are formed of pores of the next smaller level of pores. Additionally, claim 1 of Patent ‘283 recites pore size ranges for each level which lie within the ranges of instant claim 1, and claim 2 of Patent ‘283 is substantially identical to instant claim 6.
Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-20 of copending Application No. 16/075,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of copending ‘994 recites a porous material comprising levels of interconnected pores, in each level of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1 objected to because of the following informalities (to improve readability of the claim):
In claim 1, the limitation “pores with different pore sizes realize spatial classification”, which is grammatically awkward. It is suggested this limitation be rewritten as “levels having different pore sizes in spatial arrangement are obtained”.
In claim 1, the limitation “a pore size of a smallest level of porous metal material” should be “a pore size of a smallest level of the multilevel porous metal material” or “a pore size of a smallest level”.
In claim 1, the limitation “an elasticity modulus of an upper level of less than 60 GPa” should be “an elasticity modulus of less than 60 GPa”.
In claim 6, the limitation “the porous metal material in a same level within the material body” should be “each porous level of the multilevel porous metal material”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pores of each level are formed by cavity walls surrounding the cavities of the pores”. The limitation ‘the cavities of the pores’ is indefinite because it is not clear whether the pores and the cavities are the same thing, or are different. For purposes of examination, the former is presumed.
Claim 1 recites “the specific formation manner of them”. It is unclear what the antecedent of ‘them’ is, since the claim has recited numerous limitations in the plural which could be ‘them’. For purposes of examination, it is presumed that ‘them’ refers to the levels of the multilevel porous metal material.
Claim 1 recites “and so on”. This limitation is indefinite because it is not clear whether this ‘and so on’ applies to the formation of successive levels, the relationship between pores of successive levels, or both. For purposes of examination, the latter is presumed.
Dependent claims are indefinite by virtue of dependence from an indefinite claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun (US 2010/0010513) discloses a hierarchical porous ceramic having pore cavities with porous cavity walls and so on. However, the porous ceramic of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784